UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-4390


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

KAREEM BLIGEN,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:10-cr-00278-PMD-1)


Submitted:   December 20, 2011             Decided:   January 5, 2012


Before SHEDD, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary   Gordon   Baker,   Assistant   Federal    Public  Defender,
Charleston, South Carolina, for Appellant.    William N. Nettles,
United States Attorney, Sean Kittrell, Assistant United States
Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Kareem Bligen appeals the 151-month sentence imposed

after he pled guilty to one count of possession with intent to

distribute and distribution of heroin, in violation of 21 U.S.C.

§ 841(a)(1), (b)(1)(C) (West 1999 & Supp 2011).                            Bligen argues

that     his         sentence       is      procedurally          and       substantively

unreasonable.         Specifically, he contends that the district court

erred in treating the U.S. Sentencing Guidelines as mandatory

and in sentencing him as a career offender.

             This      Court      reviews      a    sentence     for      reasonableness,

applying   an        abuse   of    discretion         standard.         Gall     v.   United

States, 552 U.S. 38, 47, 51 (2007); United States v. Layton, 564

F.3d 330, 335 (4th Cir. 2009).                      In so doing, the Court first

examines       the     sentence      for       “significant       procedural          error,”

including “failing to calculate (or improperly calculating) the

Guidelines range, treating the Guidelines as mandatory, failing

to consider the § 3553(a) factors, selecting a sentence based on

clearly erroneous facts, or failing to adequately explain the

chosen   sentence.”            Gall,     552       U.S.   at   51.      The    Court    then

“‘considers      the     substantive           reasonableness        of    the    sentence

imposed.’”       United States v. Evans, 526 F.3d 155, 161 (4th Cir.

2008) (quoting Gall, 552 U.S. at 51) (alteration omitted).

             There is no dispute that the district court correctly

calculated Bligen’s Guidelines range.                      This Court presumes that

                                               2
a   sentence       imposed     within      the       properly     calculated          Guidelines

range is reasonable.              United States v. Go, 517 F.3d 216, 218

(4th Cir. 2008); see Rita v. United States, 551 U.S. 338, 346-56

(2007)       (upholding      appellate       presumption          of    reasonableness          for

within-Guidelines sentence).                  In rejecting Bligen’s request for

a below-Guidelines sentence, the court considered the § 3553

sentencing factors and determined that they were best served by

the imposition of a within-Guidelines sentence.

               A    district      court       may      deviate          from    the     advisory

Guidelines range.             Kimbrough v. United States, 552 U.S. 85, 91,

109-10       (2007).      Here,      the     district       court       expressly       informed

Bligen of the court’s authority to do so during Bligen’s change-

of-plea hearing.             We have reviewed the record and conclude that

the district court understood its authority to depart or vary

from    the       Guidelines.         Bligen         has   thus      failed     to     establish

grounds for relief as to his first argument.

               Bligen’s arguments that the court erred in sentencing

him     as    a     career     offender       and      that       the       court     imposed     a

substantively unreasonable sentence are similarly without merit.

Bligen acknowledges that he was sentenced as a career offender

because he had two previous convictions for controlled substance

offenses.           Bligen    fails     to    explain       how      the     court     erred     in

sentencing him as a career offender, given that he indisputably

meets    the       criteria    for    classification            as      a   career     offender.

                                                 3
Bligen   also   fails   to   show   how    his   sentence   is   substantively

unreasonable.     His sentence is within the Guidelines range and

he has failed to rebut the presumption of reasonableness.                 Rita,

551 U.S. at 346-56.

           Accordingly,      we     affirm.       We   dispense    with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the Court and argument would

not aid the decisional process.

                                                                      AFFIRMED




                                       4